DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/27/2021 and 02/09/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1-6 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art does not expressly disclose a vehicle electronic mirror system wherein a processor extracts a feature point in a rearward video image and computes an optical flow direction of the feature point, determines whether or not the optical flow direction of the feature point is heading towards a point-at-infinity side in the rearward video image, and generates a video image in which visibility of a region in the video corresponding to the feature point heading toward the point-at-infinity side is reduced relative to visibility of other regions. 

The closest prior art of reference, Shalev-Shwartz et al. (U.S. Publication No. 2019/0291728), discloses an autonomous driving system including a processing device and a camera in which obstacles are detected. The processing unit may perform optical flow analysis of one or more images to reduce the probability of detecting “false hits” and missing candidate objects, and the optical flow analysis may analyze motion patterns relative to the vehicle associated with objects distinct from the road surface motion. Processing unit 110 may use the position and time values as inputs into mathematical models for calculating the motion of the candidate objects. However, Shalev-Shwartz does not expressly disclose determining whether or not the optical flow direction of a feature point is heading towards a point-at-infinity side in the rearward video image, and generates a video image in which visibility of a region in the video corresponding to the feature point heading toward the point-at-infinity side is reduced relative to visibility of other regions.

The next closest prior art of reference, Kiyohara et al. (U.S. Publication No. 2011/0074957), discloses an apparatus for vehicle surroundings monitoring that obtains images from a periphery of a vehicle, and displays images to the driver. Images captured are sent to an image recognition unit and a moving body recognition process is executed which detects motion vectors of the image using an optical flow method to perform segmentation based on the direction and size of the motion vector, making it possible to separate and derive a road surface area from a moving body area. However, Kiyohara does not expressly disclose determining whether or not the optical flow direction of a feature point is heading towards a point-at-infinity side in the rearward video image, and generates a video image in which visibility of a region in the video corresponding to the feature point heading toward the point-at-infinity side is reduced relative to visibility of other regions.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Dottel – U.S. Patent No. 10,360,663
Shalev-Shwartz et al. – U.S Publication No. 2018/0032082
Diessner – U.S. Publication No. 2014/0313339

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER B EDWARDS whose telephone number is (571)272-2738. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TYLER B. EDWARDS/
Examiner
Art Unit 2488



/SATH V PERUNGAVOOR/Supervisory Patent Examiner, Art Unit 2488